Title: Isaac Smith Sr. to John Adams, with Adams’ Letter of Transmittal, 19 January 1776
From: Smith, Isaac Sr.,Adams, John
To: Adams, John,Cushing, Thomas,Palmer, Joseph,Gerry, Elbridge


     
      Mr. Adams
      Salem, January 19, 1776
     
     I had wrote you several posts before my hearing you was returned. I should be very glad if you and Mrs. Adams could take a turn this way before you return to Philadelphia again.
     I had lately a schooner arrived, with some powder, at Barnstable, rather better than three hundred pounds, which was disposed of there, as the people wanted it much. I understand that any person importing powder shall be entitled to ship the value of it in fish, and to bring the produce thereof in powder. As such, I should be glad to have a certificate from the proper persons authorized to give one. I want to ship the fish in a different bottom, which cannot make any odds, as both belong to me. I should be glad to have liberty for one hundred and eighty quintals of fish, being about the amount of the powder. The powder was imported in the schooner Sally, Ebenezer Nickerson, master, from St. Eustatius, and now want to ship the fish by the schooner Endeavour, Jesse Harding, for the West-Indies.
     Your assisting the bearer in procuring the above, will oblige your humble servant,
     
      Isaac Smith
     
     
     Mr. Adams presents his compliments to Mr. Cushing, Mr. Palmer, Mr. Gerry, and the other gentlemen at Mr. Hunt’s, and begs the favour of them to assist the bearer in the business mentioned in the within letter.
    